DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/28/2020. Claim 16 is new. Claims 1-3, 7, 9, and 12-13 are currently amended. Claims 1-16 are currently pending and examined below. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims are currently amended. The closest prior art are the following: 
a.	Fonzi et al. (US 2016/0086191 A1) discloses the concept of a sensor data gathering environment that associates a sensor with a smart tag attached to a product. Fonzi also discloses the concept of triangulation to determine a location and the concept of providing customized communications to users based on their interactions with certain products. 
b.	Bocanegra et al. (US 2017/0140427 A1) discloses the concept of detecting that a product has been moved using accelerometers attached to products. 
c.	Smith et al. (US 2017/0053330 A1) discloses the concept of identifying that a customer has interacted with a particular product based on an accelerometer attached to the particular product. Smith also discloses the concept of providing a user with an offer based on the user’s interaction with the product. 

e.	Prateek Jain et al., “uBeacon: Configuration based Beacon Tracking”, 2016 IEEE International Conference on Pervavise Computing and Communications Work in Progress, published December 2016, discloses the concept of using beacons to deliver location based push advertisements. 
f.	Walden et al. (US 2018/0374127 A1) discloses the concept of using wireless beacons in point of purchase (POP) displays to facilitate the delivery of consumer oriented content to mobile devices. 
g.	Niewczas et al. (US 2016/0047887 A1) discloses the concept of beacon device triangulation. Niewczas also discloses the concept of notifying users of merchandise discounts and advertisements. 
h.	Ashley Carman, “Walmart wants to put sensors on everything so it can automatically order you stuff”, available on May 6, 2017, retrieved from https://www.theverge.com/circuitbreaker/2017/5/5/15556564/walmart-sensors-patent-internet-of-things, discloses the concept of placing sensors that are attached to products to determine when a user picks up certain products and to automatically reorder products when they going bad or need to be reordered. 
The claims as currently amended are also patent-eligible under 35 U.S.C. § 101 because the claims when viewed as a whole apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681